1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.

 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 TINA REMONDINI,

 8          Worker-Appellee,

 9 v.                                                                                   NO. 29,252

10 JFF, INC. and NEW MEXICO
11 MUTUAL CASUALTY CO.,

12          Employer/Insurer-Appellant.

13 APPEAL FROM THE WORKERS COMPENSATION ADMINISTRATION
14 Drew D. Tatum, Workers’ Compensation Judge

15 Tina Remondini
16 Deming, NM

17 Pro se Appellee

18 T. Aaron Garrett, Esq.
19 Albuquerque, NM

20 for Appellant

21                                 MEMORANDUM OPINION

22 KENNEDY, Judge.

23          Summary reversal was proposed for the reasons stated in the notice of proposed
1 disposition. No memorandum opposing summary reversal has been filed, and the time

2 for doing so has expired.

3       REVERSED.

4       IT IS SO ORDERED.


5                                      ___________________________________
6                                      RODERICK T. KENNEDY, Judge

7 WE CONCUR:



8 ___________________________
9 CELIA FOY CASTILLO, Judge



10 ___________________________
11 ROBERT E. ROBLES, Judge




                                          2